Citation Nr: 0526661	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October 1954 to April 
1979.  He died on July [redacted], 2001.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In this decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

In September 2003, the Board remanded this claim for 
development of the evidence.  The case has now returned for 
appellate consideration.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was awarded service 
connection for prostate cancer (status post prostatectomy), 
chronic low back pain, and bilateral hearing loss.  

2.  The evidence does not establish that the causes of the 
veteran's death (invasive bladder carcinoma and venous 
thromboembolic disease) manifested themselves during active 
service, within any applicable presumptive period, or were 
related to presumed exposure to toxic herbicides.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 1137, 1310, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310(a), 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2001 and May 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for the cause of 
the veteran's death.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The record 
indicates that she was also given notice of this information 
in a telephonic conversation in October 2001 in which she 
requested that VA personnel verbally explain the contents of 
its duty to assist letter.  A Statement of the Case (SOC) 
issued in May 2002 and the Supplemental Statements of the 
Case (SSOCs) issued in June 2002 and March 2005 informed her 
of the applicable law and regulations, the evidence reviewed 
in connection with her claim by VA, and the reasons and bases 
for VA's decision.  The RO initially adjudicated the claim on 
appeal by rating decision of late October 2001.  The VCAA 
notification of October 2001 was issued earlier in the month, 
prior to the initial adverse decision.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 122-23.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification (regarding entitlement to service connection) 
was in substantial compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) as these 
documents, read as a whole, fulfilled the essential purposes 
of the VCAA.  (The appendix to the Mayfield decision contains 
a VA notification letter, affirmed by the Court, similar in 
format to the notification letters issued to the appellant in 
October 2001 and May 2004.)  Id. at 130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is now deceased, obtaining a VA compensation examination 
would be impossible.  VA has obtained multiple medical 
opinions addressing the causes of the veteran's death and 
whether they are linked to his active service or exposure to 
toxic herbicides.  Therefore, the Board finds that the 
medical evidence is sufficient for an equitable determination 
of the issue on appeal.  

VA has obtained the veteran's service and VA treatment 
records.  The RO requested that the appellant submit or 
identify evidence pertinent to her claim in the letters 
issued in October 2001 and May 2004.  The only evidence 
identified were VA treatment records.  The appellant has 
submitted medical articles to support her contentions and 
these articles have been associated with the claims file.  
Finally, the appellant informed VA during a telephonic 
conversation in October 2001 that she had no additional 
evidence to submit in support of her claim.  The appellant 
was offered the opportunity to request a hearing before VA on 
the VA Form 9 (substantive appeal) she submitted in June 
2002.  However, she declined this offer.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
reasonably obtainable regarding the issues decided below has 
been obtained and incorporated into the claims file.  

Finally, the Board notes that in its remand of September 2003 
the AOJ was instructed to obtain a medical opinion on the 
etiology of the veteran's causes of death.  Such an opinion 
was obtained in May 2004.  The Board finds that the AOJ has 
fully complied with its remand instructions and these 
instructions do not require any further development.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
addition, the appellant sought clarification in October 2001 
on what evidence/information was needed to substantiate her 
claim and what her responsibilities were in providing this 
evidence.  She indicated at that time she had no additional 
evidence to submit.  Thus, the appellant has indicated that 
she has actual knowledge of what evidence is required to 
substantiate her claim and that she should provide it.  
Mayfield at 121.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Disability that is proximately due to, or 
the result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Brain thrombosis, cardiovascular-renal disease 
(arteriosclerosis), and malignant tumors shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this 
case, the appellant contends that the veteran was exposed to 
toxic herbicides in service and that such exposure led to 
diseases that caused his death.  The specific statute 
pertaining to claimed exposure to toxic herbicides is 38 
U.S.C.A. § 1116.  See 38 U.S.C.A. § 1101, 1110, 1113, 1131, 
1137.  Regulations issued pursuant thereto previously 
provided that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  In December 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001).  Among other things, the VEBEA provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  Cf. Liesegang v. Sec. of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002); 69 Fed. 
Reg. 31882.  (Court order and final rule amending the 
effective date adding Diabetes Mellitus Type II to the list 
of diseases in 38 CFR 3.309(e) that are presumed to be due 
to exposure to herbicides used in the Republic of Vietnam.  
The new effective date is May 8, 2001).  As the new 
provision is liberalizing, it is applicable to the issue on 
appeal.  The RO had the opportunity to apply these changes to 
the current case in the SOC of May 2002 and subsequent SSOCs.  
Therefore, referral for review by an AOJ is not warranted.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).  According to the 
veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era; therefore, his exposure to 
toxic herbicides is conceded.  See 38 U.S.C.A. §§ 1116, 1154.  

The regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These 
presumptive diseases must become manifest to a degree of 10 
percent or more at any time after leaving active service; 
except for chloracne, porphyria cutanea tarda, and 
acute/subacute peripheral neuropathy, which must be 
manifested to a degree of 10 percent or more within a year 
after leaving active service.  

Thus, service connection may be presumed for residuals of 
toxic herbicides exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Notwithstanding the 
foregoing presumption provisions, the U.S. Court of Appeals 
for the Federal Circuit (Circuit Court) has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

During the veteran's lifetime, he was service connected for 
prostate cancer with prostatectomy (awarded as presumptive 
service connection due to exposure to toxic herbicides), 
chronic low back pain, and bilateral hearing loss.  According 
to his Certificate of Death, he died on July [redacted], 2001.  His 
immediate cause of death was listed as "Invasive Bladder 
Carcinoma (military service connected)."  A significant 
condition contributing to his death, but not resulting in the 
underlying cause of death, was venous thromboembolic disease.  
The appellant has contended that the veteran's service-
connected prostate cancer metastasized to his bladder causing 
his death.  She cites to medical findings at the time the 
veteran's prostate was removed which seemed to indicate that 
the surgery had not successfully removed all of the prostate 
cancer.  To support her contentions, the appellant has 
submitted medical articles that report that prostate cancer 
can metastasize and spread through the blood stream, lymph 
system, or urinary tract to other organs of the body, to 
include the bladder.  She reported that the medical evidence 
at the time of the veteran's prostatectomy showed that the 
cancer was outside of the prostate.  The appellant contended 
that in such a situation the medical literature indicated 
that it became more difficult to manage the cancer and raised 
the risk of death.  In the alternative, she argued that 
"Agent Orange" from Vietnam was in the veteran's body and 
this had led to his bladder cancer.

A review of the service medical records indicates that they 
are completely negative for any type of cancer or bladder 
disorder.  On his military retirement examination conducted 
in January 1979, he denied any prior history of tumors or 
cancers.  He did not report any history of prostate or 
bladder problems.  On examination, no abnormality was noted 
with the veteran's bladder or genitourinary system. 

In 1982, the veteran was diagnosed with colon cancer.  
Surgical resection of the cancer was performed.  In the 
spring of 1997, VA treatment records indicate that the 
veteran's prostate-specific antigen (PSA) was tested at 11 
and went to 14.  A biopsy of the veteran's prostate in August 
1997 found that 70 percent of the gland was replaced by 
Gleason III/IV carcinoma.  A bone scan was reported to be 
negative.  In November 1997, the veteran elected to have a 
radical prostatectomy performed.  

A Tumor Board note dated in November 1997 indicated that the 
veteran's tumor had positive margins with capsular 
penetration and perineural invasion.  It was commented:

It was felt that [the veteran] is at very 
high risk of recurrence, if he does not 
already have metastatic disease, which is 
clinically undetectable.  The plan will 
be to repeat his PSA.  If this falls too 
low for undetectable levels, radiation to 
the pelvis will be considered.  If 
however, his PSA does not fall, this 
would more likely represent microscopic 
metastatic disease, and then 
consideration of hormonal therapy will be 
given.

The veteran was given a VA genitourinary examination in June 
1998.  The examiner indicated that he had reviewed the 
veteran's medical history in preparation for this 
examination.  It was noted by the examiner that a review of 
the medical history indicated that during the veteran's 
prostatectomy in 1997 it was found that the cancer "was 
actually outside the gland."  He noted that since the 
veteran's prostatectomy in November 1997, his PSAs were 
"acceptable."  His PSA tested at less than 0.1 in both 
February and April 1998.  The diagnoses were prostate cancer, 
and status post-radical prostatectomy with residual 
impotence, sleep deprivation (secondary to nocturia), 
difficulty with traveling (secondary to urinary frequency), 
and right rectus muscle spasm.  

The veteran's VA physician (Dr. D.C.) prepared a letter in 
November 1998.  He noted that the surgical report for the 
veteran's radical prostatectomy indicated a "+ margin."  
This was reported to mean there was some cancer left behind.  
It was Dr. D.C.'s opinion that the veteran required long-term 
follow-up for cancer and close observation to see if this 
cancer either recurred or spread.  

VA outpatient records noted that PSA screening in October 
1998 and April 1999 tested at less than 0.1.  VA discharge 
summaries in May and June 2001 noted the veteran's 
hospitalization for various problems, to include anaplastic 
bladder cancer causing ureteral obstruction, and deep venous 
thrombosis.  Initially, oncology consultation felt that they 
could not offer any further treatment for the veteran's 
bladder cancer as the veteran could not tolerate further 
chemotherapy.  However, in June 2001, the oncology department 
recommended that chemotherapy be attempted and the veteran 
was scheduled for further treatment in July 2001.  
Unfortunately, the veteran died on July [redacted], 2001.

In July 2001, VA requested a medical opinion on whether the 
cause of the veteran's death as "indicated on the death 
certificate" as invasive bladder cancer had metastasized 
from the service-connected prostate cancer.  The reviewing 
physician was provided with the veteran's claims file and 
hospital summaries for review.  A Dr. S.S. responded with a 
negative answer.  He opined that the cause of death was 
"metastatic bladder [cancer], not prostate [cancer]."

In August 2001, the RO contacted the physician (Dr. P.K.) who 
had completed the veteran's Certificate of Death.  He was 
informed of Dr. S.S.'s opinion and asked to clarify his 
reference on the certificate regarding service connection.  
Dr. P.K. informed the RO that he concurred with Dr. S.S.'s 
opinion that the veteran had two separate cancers and one did 
not metastasize to the other.  He reported the cause of the 
veteran's death to be a "very aggressive bladder cancer."  

The appellant's representative sent Dr. P.K. a letter in 
February 2002 asking that he clarify his position regarding 
the etiology of the veteran's bladder cancer.  The 
representative noted the history of Dr. S.S.'s opinion and 
Dr. P.K.'s prior opinion of August 2001.  He was further 
informed that the veteran was service-connected for prostate 
cancer.  The representative then posed the question of 
whether it was "probable" that the veteran's prostate 
cancer contributed to or hastened his death.  Dr. P.K. 
responded with a letter dated that same month.  He commented:

...I would have to agree with [Dr. S.S.] 
that [the veteran] did not die of 
prostate cancer.  Two months prior to his 
death the blood test which measures the 
protein produced by the prostate cancer 
(PSA) was negligible which suggests there 
was no active prostate cancer at the time 
of death.

The other question is whether Agent 
Orange exposure is related to the 
development of his invasive bladder 
cancer.  I would surmise that this is a 
possibility but would defer to the 
oncology experts in this field for their 
determination.

In June 2002, Dr. P.K. was again asked by the RO to clarify 
and give reasons and bases for his opinion.  Dr. P.K. was 
reported to have commented:

...pathology reports did not show prostate 
cancer spread to the bladder.  His type 
of prostate [cancer] contained PSA.  PSA 
was very low after radical prostatectomy 
in 1997.  No PSA was found in the bladder 
[cancer].  I reviewed medical [treatment] 
notes - all [treatment] was received at 
VA.  Notes post the 1997 radical 
prostatectomy show the veteran was doing 
well until in 2001 when the bladder 
cancer [was] diagnosed.

A VA oncology opinion was obtained in May 2004.  The reviewer 
noted that she had reviewed the veteran's claims file and 
pathology reports.  Due to the examiner's comprehensive 
discussion of the veteran's history and her analysis of 
etiology, the oncologist's opinion is worth reporting in 
detail:

...the [veteran] underwent a radical 
retropubic prostatectomy for prostate 
cancer November 12, 1997.  He was found 
to have Gleason 4+3 disease and a 
positive margin at the capsule on the 
left side.  A decision was made to follow 
the PSA and determine whether or not any 
further therapy would be required for 
this positive margin.  Basically, the 
[veteran's] PSA dropped to an 
undetectable level after surgery and 
remained there so no further therapy was 
indicated.  Because of the positive 
margin, the [veteran] was notified that 
there could be some potential recurrence 
of this cancer at some point down the 
road, but treatment could be reserved 
until the disease presented itself, if 
ever.  Unfortunately, the [veteran] was 
found to have ureteral obstruction in May 
2001 secondary to a workup for hematuria.  
He was taken to the operating room and 
his bladder was inspected.  He was noted 
to have friable tissue located throughout 
the bladder.  Biopsies were taken of this 
abnormal-appearing tissue and he was 
found to have a highly anaplastic, poorly 
differentiated carcinoma.  Because it was 
such a high-grade cancer, it was 
difficult to identify the primary site.  
Several stains were sent off to help 
differentiate the origin of this cancer.  
Notably, it was stained for cytokeratins 
and PSA.  He was noted to have very 
strong staining for cytokeratin 7 and 20, 
which are commonly seen with bladder 
cancer.  The tumor was stained for PSA 
and was found to have only weak staining 
and this was felt to not be consistent 
with the prostate cancer.  Regardless, 
the appearance of this cancer was not 
consistent with the prostate cancer that 
was removed in 1997, which one would 
expect if this was a recurrence of the 
prostate cancer itself.  It was the 
judgment of two other physicians on 
previous Compensation & Pension 
examinations that the cancer in the 
bladder was a different primary from the 
prostate cancer.  I have to agree that 
there is no evidence to support that this 
is at all related to his prostate cancer 
and, in fact, his prostate cancer was not 
a significant medical problem for him 
once the surgery was completed.  Most 
likely, he had a very aggressive bladder 
cancer, which arose separate and 
unrelated to his prostate cancer and this 
was ultimately what caused his death.

As to whether or not this bladder cancer 
is related to Agent Orange, at this point 
there is no identification that Agent 
Orange leads to bladder cancer.  The fact 
that this was such a high-grade 
anaplastic cancer could suggest that 
there could have been some inciting 
factor.  I do note that Agent Orange can 
lead to respiratory cancers and we do 
know that smoking can lead to a higher 
incidence of bladder cancer and whether 
or not inhaled Agent Orange leads to 
bladder changes in a similar fashion is 
up t he Agent Orange Board.  I would 
suspect that this has not been found to 
be linked to bladder cancer as it is not 
currently on the included list.

The reviewer concluded that she concurred with the previous 
VA opinions that the veteran died from a bladder cancer that 
was unrelated to the prostate cancer and was related only to 
the bladder tissue itself.  

Initially, the Board notes that it cannot base its 
determinations on its own unsubstantiated medical opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, as the etiology of the veteran's causes of death 
requires expert medical knowledge, the appellant is not 
competent to provide such opinions.  See Espiritu, supra.  
Therefore, the Board must rely on the opinions provided by 
competent healthcare professionals.

The appellant has submitted medical literature that indicates 
it is possible for a prostate cancer to metastasize to the 
bladder.  While such literature does establish that it is 
possible for a prostate cancer to metastasize to the bladder, 
these articles have little probative value in determining 
that the veteran's prostate cancer metastasized.  According 
to the Court's decision in Wallin v. West, 11 Vet. App. 509, 
514 (1998), generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise is too general and 
inconclusive.  Medical treatise evidence, however, can 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts.  A review of the information contained in the articles 
provided by the appellant merely provide possible 
complications and outcomes related to prostate cancer.  These 
articles do not include language expressing a degree of 
certainty that the type of prostate cancer removed in 1997 
would metastasize into invasive bladder carcinoma.  Finally, 
these articles carry little probative weight in the current 
case as all of the medical opinions discussed below, that 
noted conclusions based on detailed analysis of the veteran's 
treatment records, provide no support that the veteran's 
bladder cancer had metastasized from his prostate.

The only medical opinions that appear to establish a link 
between the veteran's bladder cancer and his military service 
are the Tumor Board note in November 1997 and the notation on 
his Certificate of Death.  Regarding the medical note in 
November 1997, the Board finds that this is merely 
speculation on the possibility that metastasized cancer could 
be found in the future.  It recommended that PSA test be 
performed in order to make a definitive determination of 
recurrence or metastasis of the veteran's prostate cancer.  
As noted the in the subsequent medical opinions, the PSA 
staining conducted from November 1997 to the end of the 
veteran's life were reported as weak and not consistent with 
prostate cancer.  That is, the PSA testing failed to show any 
conclusive evidence that the prostate cancer was active or 
had metastasized.  

Regarding the notation on the Certificate of Death, the Board 
finds that this notation carries little probative value in 
establishing a medical nexus between the veteran's bladder 
cancer and his active service.  The physician that prepared 
this certificate appears to have repudiated any link to a 
service-connected origin in his statements received in August 
2001, February 2002, and June 2002.  Also this physician did 
not provide any reasons and bases to link the bladder cancer 
to any incident of service, to include exposure to toxic 
herbicides.  The physician has not provided any rational for 
his service connection reference on the Certificate of Death.  
Regardless, Dr. P.K. did not provide any reasons and bases to 
support his notation on the Certificate of Death, and his 
subsequent reasons and bases provided detailed findings that 
there was no medical nexus between the two cancers.

The other two medical opinions discussing the etiology of the 
bladder cancer concurred with Dr. P.K.  Most significant was 
the oncology opinion provided in May 2004.  This reviewer 
cited to specific pathology results to determine that a 
medical nexus did not exist between the cause of the 
veteran's death (bladder cancer) and his service-connected 
prostate cancer.  As the preponderance of the medical 
opinions has found no medical nexus between the service-
connected prostate cancer and the veteran's subsequent 
bladder cancer, there is no basis for granting secondary 
service connection for the cause of the veteran's death under 
this theory of causation.

There is no medical opinion that has provided a definite link 
between the veteran's exposure to toxic herbicides (or any 
other incident of active service) and his bladder cancer or 
venous thrombosis.  Neither condition was noted in the 
service medical records or retirement examination, and both 
diseases were diagnosed many years after the veteran's 
separation from active service.  The VA oncologist opined in 
May 2004 that the nature of the bladder cancer suggested that 
"there could have been" some inciting factor.  However, she 
appears to indicate that there was little evidence that such 
a link existed between exposure to toxic herbicides and 
bladder cancer, and both her and Dr. P.K. emphatically 
deferred on such a connection to the findings of the "Agent 
Orange Board."  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (Terms 
such as "could have been" or "may or may not" lack 
probative value in determining a medical nexus.)

In 1991, Congress passed Section 3 of the Agent Orange Act of 
1991, Public Law 102-4, 105 Stat. 11 (1991) (hereinafter the 
"1991 Act").  The 1991 Act authorized a study by a private 
non-governmental entity, the National Academy of Sciences 
(NAS), to determine the health effects of Agent Orange and 
other herbicides used during the Vietnam conflict.  
Specifically, the 1991 Act directed the Secretary to enter 
into an agreement with the NAS to review the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure.  The NAS was 
also directed by Congress to publish an updated study every 
two years in order to evaluate evolving scientific evidence 
regarding relationships between exposure to herbicide agents 
and diseases.  The NAS has continued to report that the 
applicable medical studies and research has found no evidence 
that exposure to herbicides alone is related to bladder 
cancer.  Based on these presentations, VA has found that the 
credible evidence against an association between herbicide 
exposure and urinary bladder cancer outweighed the credible 
evidence for such an association and, therefore, a positive 
association does not exist.  See 68 Fed. Reg. 27630, 27634 
(May 20, 2003).  Based on the VA treating physician's and 
oncologist's deferrals to these findings, and the 
oncologist's vague and noncommittal language regarding the 
possibility of an inciting factor, the Board finds that there 
is no medical evidence of record that links the veteran's 
bladder cancer to his active service exposure to toxic 
herbicides.

Finally, the Board determines that the preponderance of the 
evidence is against a link between the veteran's venous 
thrombosis and his active service/service-connected 
disabilities.  No healthcare provider has opined that such a 
link exists.  The service medical records do not show any 
treatment or diagnosis for venous thrombosis.  His venous 
thrombosis was not diagnosed until many years after his 
separation from active service.  The presumptive provisions 
for a chronic disease do not establish service connection as 
the venous thrombosis was not treated or diagnosed within one 
year of his separation from active service.  Therefore, this 
disability is not service connected and does not establish 
the award of service connection for the cause's of the 
veteran's death.

Lastly, the Board notes that the veteran's prostate cancer 
was granted a 100 percent evaluation for the disability.  
Under certain circumstances, debilitation may be assumed.  
Therefore, it must be determined whether the service-
connected disability may have rendered him less capable of 
resisting the effects of the fatal disease process.  
38 C.F.R. § 3.312(c)(3), (4).

Our review reflects that the actual evidence of record 
overcomes the general assumption.  More specifically, it was 
determined that the prostate cancer was not a significant 
medical problem once the surgery was completed.  The repeated 
PSA testing has shown that the prostate cancer was not active 
at the time of death nor did it cause or contribute to the 
bladder cancer.  There is no medical evidence or opinion of 
record that has indicated that the prostate cancer aggravated 
beyond its natural course either the veteran's bladder cancer 
or his venous thrombosis.  Finally, there is no medical 
evidence that the prostate cancer or its removal affected the 
functioning of the bladder or vascular-venous system.  Thus, 
the medical evidence establishes that there was no 
debilitation due to the service-connected disability and the 
assumption of debilitation is rebutted by clear and 
convincing evidence.

Based on the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for the causes of the veteran's death.  The 
preponderance of the evidence is against the finding that a 
link exists between the veteran's active service (to include 
his presumed exposure to toxic herbicides and/or secondary to 
his service-connected prostate cancer, low back pain, and 
hearing loss) and his causes of death attributed to invasive 
bladder carcinoma and venous thromboembolic disease.  While 
the veteran and appellant are competent to report injury and 
symptoms, there is no probative medical evidence or opinion 
finding a current disability that is etiologically related to 
his active service.  To the extent that the appellant has 
opined on the existence and etiology of the veteran's causes 
of death, this lay evidence is not credible.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the claim for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for the causes of the 
veteran's death is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


